Title: From George Washington to Jonathan Trumbull, Jr., 6 November 1781
From: Washington, George
To: Trumbull, Jonathan, Jr.


                  My dear Sir,
                     Eltham Novr 6th 1781 Colo. Bassetts 
                  
                  I came here in time to see Mr Custis, breathe his last.  about Eight o’clock yesterday Evening he expired.  The deep and solemn distress of the Mother, and affliction of the Wife of this amiable young Man, requires every comfort in my power to afford them—the last rights of the deceased I must also see performed—these will take me three or four days; when I shall proceed with Mrs Washington & Mrs Custis to Mount Vernon.
                  As the dirty tavern you are now at cannot be very comfortable—& in spite of Mr Sterne’s observation the House of Mourning not very agreeable—it is my wish, that all the Gentn of my family—except yourself, who I beg may come here & remain with me—may proceed on at their leizure to Mount Vernon, & wait for me there.  Colo. Cobb will join you on the Road at the Tavern we breakfasted at (this side Ruffens)—My best wishes attend the Gentn & with much sincerity & affectn. I remain—Yr very Hble Ser.
               